     Case 1:20-cr-00452-SDG-CCB Document 51 Filed 01/13/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
         v.
                                                1:20-cr-452-SDG-CCB
   V IDA M ESSIAH J ONES



     MOTION FOR REVIEW OF AN ORDER DENYING MOTION FOR
    DETENTION AND REQUEST FOR AN ORDER STAYING RELEASE

   The United States of America, by Bobby L. Christine, Acting United States

Attorney, and Ryan K. Buchanan, Assistant United States Attorney for the

Northern District of Georgia, files this Motion for Review of an Order Denying

Motion for Detention.

   On October 27, 2020, Defendant was arrested and charged via federal

criminal complaint. (Doc. 1). Three weeks later, a grand jury sitting in the

Northern District of Georgia returned an indictment charging Defendant and

two co-defendants with arson and arson conspiracy related to the arson of

United States Postal Service vehicles.

   The United States filed a motion to detain Defendant after his arrest. (Doc.

16). The Defendant did not initially contest the motion. However, on December

18, 2021, Defendant filed a motion for a hearing on the Government’s detention
motion. The United States Magistrate Court conducted a hearing January 12,
     Case 1:20-cr-00452-SDG-CCB Document 51 Filed 01/13/21 Page 2 of 4




2021. (Docs. 46 and 50). The Court then granted Defendant’s motion for bond.
(Doc. 50).

   Pursuant to Title 18, United States Code, Section 3145, the United States

moves this Court for review the order denying the motion for detention issued
by the United States Magistrate Court. (Doc. 50). The United States requests a

hearing date at this Court’s earliest convenience. The United States also requests

that the stay issued by the United States Magistrate Court remain in effect

pending the outcome of the hearing before this Court.




                                         2
     Case 1:20-cr-00452-SDG-CCB Document 51 Filed 01/13/21 Page 3 of 4




                                   Conclusion

   The United States respectfully requests review of the order denying its motion

for detention and a hearing at this Court’s earliest convenience. The United

States also requests that the stay issued by the United States Magistrate Court

remain in effect pending the outcome of the hearing before this Court.



                                         Respectfully submitted,

                                         B OBBY L. C HRISTINE
                                            Acting United States Attorney


                                     /s/R YAN K. B UCHANAN
                                           Assistant United States Attorney
                                        Georgia Bar No. 623388
                                        Ryan.Buchanan@usdoj.gov




       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                        3
     Case 1:20-cr-00452-SDG-CCB Document 51 Filed 01/13/21 Page 4 of 4




                              Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system


January 13, 2021


                                         /s/ R YAN K. B UCHANAN

                                         R YAN K. B UCHANAN

                                         Assistant United States Attorney
